Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-2, 4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a layered body which has a structure, in which two or more layers containing stabilizer-containing zirconia and a colorant are layered, and in which types and contents of the colorants contained in the layers are equal to each other, the layered body comprising at least: a first layer containing a colorant and zirconia which has a stabilizer content of higher than of equal to 4 mol%; a second layer containing a colorant and zirconia which has a stabilizer content different from that of the zirconia contained in the first layer; wherein the content fo the stabilizer of the stabilizer-containing zirconia contained in the second layer is 4.5 mol% to 7.0 mol%; and the stabilizer includes one or more selected from the group consisting of yttria, calcia, magnesia, and ceria; and a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.5 mol%.
The closest prior art is considered to be Aiba et al. (US20190380815, hereinafter referred to as Aiba). Aiba discloses an example of a glass which meets the limitations of claim 1 as outlined in the non-final rejection dated 06/28/2022, however, Aiba is not considered prior art because the examples disclosed by Aiba are not afforded a priority date which is before the instant application because the examples disclosed by Aiba in the US publication are not supported by the foreign filing as discussed in Applicants Arguments/Remarks dated 07/28/2022 at least at the last paragraph of page 1.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731